Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-31 are pending in the present application with claims 1, 19, and 20 being independent.

Status of Claims
Claims 1-31 were previously pending and subject to a non-final Office Action having a notification date of March 28, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on June 27, 2022 (the “Amendment”), amending claims 1, 16, 19, and 20 and canceling claims 2 and 3.  The present Final Office Action addresses pending claims 1 and 4-31 in the Amendment.

	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) and 102 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, the claims continue to be rejected under 35 USC 101 and 103.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 11-12 of the Amendment, Applicant takes the position that independent claim 20 integrates the judicial exception into a “practical application” of the judicial exception because it recites a particular treatment or prophylaxis.  The Examiner disagrees because the administered co-therapy is not particular/specific as required by MPEP 2106.04(d)(2).  For instance, this portion of the MPEP discuss how claim limitations such as “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype” and “treating a patient having a blood glucose level over 250 mg/dl for insulin” are particular and integrate mental analysis steps into a “practical application.”  In contrast, claim 20 merely recites “processing the dataset, the patient position and the desired patient endpoint to product a regimen for the co-therapy” and “administering the co-therapy to the patient according to the regimen” which is not specific and thus covers all uses of the abstract idea.  
	At pages 12-13 of the Amendment, Applicant takes the position that the claim cannot constitute a “mental process” because it includes physical hardware for collecting, transmitting, and processing information regarding a patient, the patient’s condition, and a treatment regimen and also includes transmitting the regimen to a patient or clinician device.  While the Examiner agrees that the various physical hardware and the step of transmitting information are not practically performable in the human mind, the Examiner disagrees that the claim does not recite a mental process.  
Specifically, processing a dataset, a patient position, and a desired patient endpoint to generate a regimen for a co-therapy; calculating whether an elapsed time associated with additional patient-related information exceeds a threshold value; and processing an updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy as recited in the claim are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a medical professional could practically in their mind (e.g., with pen and paper) at the currently claimed high level of generality consider and think about patient data (e.g., weight, age, average blood glucose levels, average blood pressure, etc.), a patient position (e.g., current BG or blood pressure levels) and a desired patient endpoint/goal/target (e.g., target BG or blood pressure levels) and mentally determine a particular regimen (e.g., 30mg of drug X and 100mg of drug Y) for a co-therapy (e.g., drug X and drug Y).  The medical professional could then mentally calculate whether an elapsed time associated with additional patient-related information exceeds a threshold value, and then consider and think about updated patient data (e.g., weight, age, average blood glucose levels, average blood pressure, etc.), the patient position (e.g., current BG or blood pressure levels) and the desired patient endpoint/goal/target (e.g., target BG or blood pressure levels) and mentally determine an updated regimen (e.g., 50mg of drug X and 50mg of drug Y) for a co-therapy (e.g., drug X and drug Y).  
At pages 13-14 of the Amendment, Applicant takes the position that “the claims recite a 
a non-conventional and non-generic “system for generating a co-therapy regimen for a patient” and “improve the functionality of a co-therapy system as well as improve the technical field of medical treatment and health monitoring” such that they recite an inventive concept that amounts to significantly more than the abstract idea.  The Examiner disagrees.
	Initially, Applicant does not explain the particular limitations that provide the alleged “non-conventional and non-generic” system that “improve the functionality of a co-therapy system as well as improve the technical field of medical treatment and health monitoring.”  Furthermore, many of the “additional limitations” (e.g., those directed to receiving, transmitting, and storing data) are well-understood, routine, conventional activity per MPEP 2106.05(d)(II) as noted in the rejection below.  The remaining additional limitations fail to provide a practical application or significantly more for other reasons (e.g., mere computer implementation, insignificant extra-solution activity, etc.) as noted in the rejection below.
The 35 USC 101 rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	At the bottom of page 16 of the Amendment, Applicant takes the position that “Stivoric still fails to disclose calculating whether an elapsed time associated with the intervening walking exceeds a threshold value and updating a regimen (or not) in dependence.  Instead, Stivoric discloses updating the regimen for the treadmill with the intervening walking regardless of any elapsed time.”  The Examiner disagrees that Stivoric does not disclose determining/calculating whether an elapsed time associated with the additional information exceeds a threshold value and then updating the regimen in the affirmative.  
The end of [0218] of Stivoric teaches that it was known in the healthcare informatics art to adjust/update a regimen for a patient when new walking data of the patient (e.g., collected by sensors per [0222]) indicates that the regimen has become outdated.  Specifically, the end of [0218] of Stivoric discloses how the regimen is updated when information collected about the person indicates that they walked the rest of the week.  Accordingly, the system calculates whether the collected information indicates that the elapsed time that the person walked exceeded a threshold which is the end of the week (or some time a little before the end of the week such that the person “exceeds” the threshold when they reach the end of the week), and then updates the regimen.  If the person does not walk the rest of the week (such that the elapsed time does not exceed the threshold), the regimen would not be updated because it is not outdated.  This arrangement advantageously adjusts the regimen to meet the user’s new capabilities thereby improving user health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the dataset and generated the updated regimen in response to calculating that an elapsed time associated with the additional patient-related information exceeds a threshold value in the system of Ilan as taught by Stivoric to advantageously adjust the regimen to meet the user’s new patient information thereby improving user health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-31 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1 and 4-18 are directed to a system (i.e., a machine) while claims 19-31 are directed to a method (i.e., a process).  Accordingly, claims 1 and 4-31 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system for generating a co-therapy regimen for a patient suffering from a disease or condition, the system comprising at least one data processing device having at least one processor, wherein the system is configured to: 
a) receive an identification of a co-therapy suitable to treat the disease or condition; 
b) receive a desired patient endpoint and a patient position, wherein the patient position is defined relative to the desired patient endpoint; 
c) store a dataset relating to the patient, the dataset comprising one or more patient data based on patient-related measurements; 
d) process the dataset, the patient position and the desired patient endpoint to generate a regimen for the co-therapy;
e) store the regimen in a database;
f) transmit the regimen to at least one of a patient device or a clinician data processing device; 
g) receive additional patient-related information; 
h) calculate whether an elapsed time associated with the additional patient-related information exceeds a threshold value; 
in the affirmative: 
i) update the dataset relating to the patient based on the additional patient-related information; 
j) process the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy;
k) store the updated regimen in the database; and 
l) transmit the updated regimen to at least one of a patient device or a clinician data processing device; 
in the negative:
m) update the dataset relating to the patient based on the additional patient-related information.

The Examiner submits that the foregoing underlined limitations constitute(s) “a mental process” because processing a dataset, a patient position, and a desired patient endpoint to generate a regimen for a co-therapy; calculating whether an elapsed time associated with additional patient-related information exceeds a threshold value; and processing an updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a medical professional could practically in their mind (e.g., with pen and paper) at the currently claimed high level of generality consider and think about patient data (e.g., weight, age, average blood glucose levels, average blood pressure, etc.), a patient position (e.g., current BG or blood pressure levels) and a desired patient endpoint/goal/target (e.g., target BG or blood pressure levels) and mentally determine a particular regimen (e.g., 30mg of drug X and 100mg of drug Y) for a co-therapy (e.g., drug X and drug Y).  The medical professional could then mentally calculate whether an elapsed time associated with additional patient-related information exceeds a threshold value, and then consider and think about updated patient data (e.g., weight, age, average blood glucose levels, average blood pressure, etc.), the patient position (e.g., current BG or blood pressure levels) and the desired patient endpoint/goal/target (e.g., target BG or blood pressure levels) and mentally determine an updated regimen (e.g., 50mg of drug X and 50mg of drug Y) for a co-therapy (e.g., drug X and drug Y).  
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4, 17, 18, 21, 30, and 31 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 4, this claim calls for determining patient data based on received sensor data which again can be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 17 and 30, these claims call for mapping patient-reported outcomes onto a predefined scale to create mapped-patient-reported outcomes which again can be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 18 and 31, these claims call for applying a weighting factors to the patient-related measurements which again can be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claim 21, this claim calls for a number of treatment cycles that include certain steps including, inter alia, identifying the patient position relative to the endpoint, generating or modifying a dataset related to the patient based on one or more patient-related measurements, and processing the dataset, the patient position and the desired endpoint to produce a regimen for the co-therapy all of which can be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for generating a co-therapy regimen for a patient suffering from a disease or condition, the system comprising at least one data processing device having at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the system is configured to: 
a) receive an identification of a co-therapy suitable to treat the disease or condition (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
b) receive a desired patient endpoint and a patient position, wherein the patient position is defined relative to the desired patient endpoint (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
c) store a dataset relating to the patient, the dataset comprising one or more patient data based on patient-related measurements (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); extra-solution activity as noted below, see MPEP § 2106.05(g)); 
d) process the dataset, the patient position and the desired patient endpoint to generate a regimen for the co-therapy;
e) store the regimen in a database (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); extra-solution activity as noted below, see MPEP § 2106.05(g));
f) transmit the regimen to at least one of a patient device or a clinician data processing device (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
g) receive additional patient-related information (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
h) calculate whether an elapsed time associated with the additional patient-related information exceeds a threshold value; 
in the affirmative: 
i) update the dataset relating to the patient based on the additional patient-related information (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
j) process the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy;
k) store the updated regimen in the database (extra-solution activity as noted below, see MPEP § 2106.05(g);using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
l) transmit the updated regimen to at least one of a patient device or a clinician data processing device (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
in the negative:
m) update the dataset relating to the patient based on the additional patient-related information (extra-solution activity as noted below, see MPEP § 2106.05(g).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processing device, processor, and storing the dataset, regimen, and updated regimen in the database, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of receiving the co-therapy identification, patient endpoint, and patient position defined relative to the endpoint; storing the dataset and regimen in the database; receiving additional patient-related information; updating the dataset; and transmitting the regimen and updated regimen to a patient device or clinician device, the Examiner submits that these additional limitation merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated; receiving/transmitting data; updating an activity log) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 19 and 20 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 19 and 20 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 4: This claim calls for receiving sensor data which amounts to adding insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 5-7: These claims recite various types of sensors and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 8: This claim recites that the system includes a human interface that is configured to output the regimen and thus merely amounts to using a computer as a tool to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 9, 10, 22, and 23: These claims recite how the system is configured to process the patient position and endpoint to generate the regimen using a rules-bases system or a machine learning algorithm and thus amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 11 and 24: These claims recite different types of co-therapies and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 12, 13, 25, and 26: These claims recite different types of diseases/conditions thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 14 and 27: These claims recite specific patient endpoints and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 15 and 28: These claims recite specific patient-related measurements and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 16 and 29: These claims recite specific patient-centred outcomes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 17 and 30: These claims recite how the stored patient data are based in part on mapped patient-reported outcomes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 21: This claim recites how the method includes a plurality of cycles including, inter alia, receiving additional patient-related information which amounts to adding insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processing device, processor, and storing the dataset, regimen, and updated regimen in the database, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to receiving the co-therapy identification, patient endpoint, and patient position defined relative to the endpoint; storing the dataset and regimen in the database; receiving additional patient-related information; updating the dataset; and transmitting the regimen and updated regimen to a patient device or clinician device which the Examiner submits merely add insignificant extra-solution activity to the abstract idea as noted above, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and receiving/transmitting data over a network.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015; See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1 and 4-31 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary s]kill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 8, 10-12, 14-16, 19, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2008/0275309 to Stivoric et al. (“Stivoric”) and U.S. Patent App. Pub. No. 2018/0140835 to Sharma (“Sharma”):
	Regarding claim 1, Ilan discloses a system for generating a co-therapy regimen for a patient suffering from a disease or condition (system 100 in Figure 1 provides a treatment regimen to treat a disease/condition per page 45, line 28 through page 46, line 3 and page 48, lines 19-32, where the treatment regimen can be for a combination of drugs (co-therapy) per page 47, lines 14-17)), the system comprising at least one data processing device having at least one processor (processing circuitry 106 in Figure 1), wherein the system is configured to: 
a) receive an identification of a co-therapy suitable to treat the disease or condition (page 48, line 29 discloses a drug/disease specific regimen; such regimen would include a co-therapy (drug combination as disclosed at page 47, lines 14-17 as noted above) to treat the disease/condition); 
b) receive a desired patient endpoint (alleviation of disease, improvement of organ functioning, etc. per page 48, line 31 through page 49, line 6; for example, a target blood pressure per page 49, line 1 and page 52, line 11) and a patient position (page 52, lines 12-15 discusses receiving a blood pressure reading (a patient position)), wherein the patient position is defined relative to the desired patient endpoint (the above received blood pressure reading is defined relative to the target blood pressure); 
c) store a dataset relating to the patient, the dataset comprising one or more patient data based on patient-related measurements (page 48, lines 22-27 discuss obtaining sensor and other subject-related/personal measurements such as weight, dimensions, gender, etc.; because the invention is computer-implemented per Figure 1, then the various data/measurements are stored in memory or storage; for instance, see page 56, lines 6-23); 
d) process the dataset, the patient position and the desired patient endpoint to generate a regimen for the co-therapy (steps 302-306 in Figure 3; page 10, line 15 through page 11, line 3; and page 48, line 22 through page 49, line 8 discuss determining an initial output treatment regimen based on the dataset of subject-related/personal measurements, the patient position (e.g., blood pressure reading), and patient endpoint (e.g., physiological target such as target blood pressure)); 
e) store the regimen in a database (because the invention is computer-implemented per Figure 1, then the generated regimen is stored in a database of memory or storage; for instance, see page 56, lines 6-23);
...
g) receive additional patient-related information (steps 310-312 in Figure 3; page 10, lines 21-23; and page 49, lines 8-10 disclose receiving updated weight or other patient information/measurements/parameters); 
h) calculate whether ... the additional patient-related information exceeds a threshold value (page 52, lines 3-6 discuss determining if the additional information/measurement is greater than a percentage/threshold); 
in the affirmative: 
i) update the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); 
j) process the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy (page 52, lines 3-6 notes that the machine learning (which generates treatment regimens per page 15, lines 1-4) is updated based upon changes in the measured information; in this regard, step 314 in Figure 3; page 10, lines 21-23; page 49, lines 10-13; and page 52, line 7 through page 53, line 7 discuss determining an updated regimen based on the updated parameters/information/dataset, the “patient position” (e.g., blood pressure), and the physiological target (patient endpoint) in a continuous, closed loop manner to move the patient towards the target); and, 
k) store the updated regimen in the database (because the invention is computer-implemented per Figure 1, then the generated regimen is stored in a database of memory or storage; for instance, see page 56, lines 6-23); 
...
in the negative: 
m) update the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information).
While Ilan discloses calculating whether the additional patient-related information exceeds a threshold value as noted above, Ilan appears to be silent regarding specifically calculating whether an elapsed time associated with the additional patient-related information exceeds a threshold value.
Nevertheless, Stivoric teaches ([0218]) that it was known in the healthcare informatics art to adjust/update a regimen for a patient when new walking data of the patient (e.g., collected by sensors per [0222]) indicates that the regimen has become outdated or in other words when an elapsed time associated with the new walking data has exceeded some threshold whereby the regimen is now stale.  This arrangement advantageously adjusts the regimen to meet the user’s new capabilities thereby improving user health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the dataset and generated the updated regimen in response to calculating that an elapsed time associated with the additional patient-related information exceeds a threshold value in the system of Ilan as taught by Stivoric to advantageously adjusts the regimen to meet the user’s new patient information thereby improving user health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, Ilan appears to be silent regarding f) transmit the regimen to at least one of a patient device of a clinician data processing device and l) transmit the updated regimen to at least one of a patient device of a clinician data processing device.
Nevertheless, Sharma teaches that it was known in the healthcare informatics art to process physiological responses, objective measurements, and user feedback to generate pain management treatments ([0010]) and communicate information related to the treatment to a health physician/case manager via a server system which would advantageously keep the health physician/case manager apprised of treatment recommendations regarding the patient thereby leading to improved patient care.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the regimen and updated regimen to a clinician data processing device in the system of Ilan as taught by Sharma advantageously keep health physicians/case managers apprised of treatment recommendations regarding the patient thereby leading to improved patient care and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, the Ilan/Stivoric/Sharma combination discloses the system of claim 1, further including wherein the system is further configured to: 
receive sensor data gathered by at least one sensor (page 46, lines 20-26 of Ilan discloses sensors which collect data); and 
determine at least one of the one or more patient data based at least in part on the received sensor data (page 46, lines 20-26 of Ilan disclose determining the user’s weight or other biomarkers from the sensor data).

Regarding claim 5, the Ilan/Stivoric/Sharma combination discloses the system of claim 4, further including wherein the at least one sensor is an environmental sensor and/or a physiological sensor (for instance, as weight is physiological data, then the sensors of page 46, lines 20-26 of Ilan are physiological sensors; also, page 11, lines 2-3 of Ilan notes that the sensors can receive physiological parameters).

Regarding claim 7, the Ilan/Stivoric/Sharma combination discloses the system of claim 5, further including wherein the physiological sensor is a biological or end-point based biomarker sensor (page 46, lines 20-26 of Ilan discloses that the sensors can be biomarker sensors; also, as the sensors can measure for instance user weight and other physiological parameters, then they are “biological” sensors).

Regarding claim 8, the Ilan/Stivoric/Sharma combination discloses the system of claim 1, further including wherein the system further comprises a human interface device, and wherein the system is configured to output the regimen using the human interface device (page 21, lines 10-16 of Ilan discloses a mobile device (human interface device) that outputs dose and time parameters (regimen)).

Regarding claim 10, the Ilan/Stivoric/Sharma combination discloses the system of claim 1, further including wherein the system is configured to process the dataset, the patient position and the desired patient endpoint using a machine learning algorithm to generate the regimen for the co-therapy (page 10, lines 16-18 of Ilan discloses using a machine learning algorithm to generate the regimen).

Regarding claim 11, the Ilan/Stivoric/Sharma combination discloses the system of claim 1, further including wherein the co-therapy comprises: (i) two or more pharmacological therapies; (ii) one or more pharmacological therapy and one or more non-pharmacological therapy; or, (iii) two non-pharmacological therapies (page 9, lines 16-17 of Ilan discloses a combination of drugs).

Regarding claim 12, the Ilan/Stivoric/Sharma combination discloses the system of claim 1, further including wherein the disease or condition is selected from the group consisting of pre-diabetes; diabetes; cardiovascular disease; neurodegeneration diseases; atrial fibrillation; attention deficit hyperactivity disorder (ADHD); autoimmune diseases; chronic graft-versus-host disease; hepatitis; chronic kidney disease; arthritis and chronic osteoarticular diseases; cancer; obesity; asthma; sinusitis; cystic fibrosis; tuberculosis; chronic obstructive airways disease, bronchitis; bronchiolitis; pulmonary fibrosis; pain, including chronic pain syndromes; depression; eating disorders; polycystic ovary syndrome; epilepsy; fibromyalgia; viral diseases; Huntington's disease; hypotension; hypertension; allergic rhinitis; multiple sclerosis; fatigue states, including chronic fatigue syndrome; insomnia; narcolepsy; osteoporosis; periodontal disease; postural orthostatic tachycardia syndrome; sickle cell anaemia and other haemoglobin disorders; sleep apnea; thyroid disease; reflux, including gastroesophageal reflux; vomiting; irritable bowel syndrome (IBS); inflammatory bowel disease (IBD); peptic ulcer; acute urticarial; atopic dermatitis; contact dermatitis; seborrheic dermatitis; headache, including migraine, cluster headache, and tension-type headache; addiction; thromboembolic disease; hair loss; hormone replacement therapy; psychiatric disorders; endocrine dysfunctions, including growth hormone deficiency, hypothyroidism; haematological disorders, including clotting factor deficiencies or low levels of white or red blood cells; neurodevelopmental delay (NDD) disorders, including Autistic Spectrum Disorder (ASD), Smith Magenis Syndrome and ADHD; parasomnias, including REM and NREM parasomnias and nightmare disorders; sleep movement disorders; chorea and tic disorders (page 22, line 28 of Ilan discloses for instance, diabetes, hypertension, and epilepsy).

Regarding claim 14, the Ilan/Stivoric/Sharma combination discloses the system of claim 1, further including wherein the desired patient endpoint is amelioration of the disease or condition, amelioration of the symptoms associated with the disease or condition, amelioration of the side-effects of a pharmacological therapy, and/or amelioration of the side-effects of a non-pharmacological therapy (page 48, line 30 through page 49, line 6 of Ilan disclose amelioration of various diseases/conditions).

Regarding claim 15, the Ilan/Stivoric/Sharma combination discloses the system of claim 1, further including wherein the one or more patient-related measurements includes: a) one or more physiological measurements; b) one or more patient-centred outcomes; c) one or more environmental measurements; and/or, d) one or more behavioural factor measurements (page 11, lines 2-3 of Ilan notes that the sensors receive physiological parameters such as, for instance, weight per page 46, lines 20-26; also page 43, lines 14-16 discloses collecting environmental input from users; also, page 22, lines 22-25 discusses how the user can update the machine with inputs indicative of progress towards the target goal (“patient-centred outcomes”)).

Regarding claim 16, the Ilan/Stivoric/Sharma combination discloses the system of claim 15, further including wherein the one or more patient-centred outcomes includes one or more patient-reported outcomes (page 22, lines 22-25 of Ilan discusses how the user can update the machine with inputs indicative of progress towards the target goal; such progress inputs are “patient-reported outcomes”).

Regarding claim 19, Ilan discloses a method of generating a co-therapy regimen for a patient suffering from a disease or condition (system 100 in Figure 1 provides a treatment regimen to treat a disease/condition per page 45, line 28 through page 46, line 3 and page 48, lines 19-32, where the treatment regimen can be for a combination of drugs (co-therapy) per page 47, lines 14-17)), the method comprising the steps of: 
a) establishing a desired patient endpoint (alleviation of disease, improvement of organ functioning, etc. per page 48, line 31 through page 49, line 6; for example, a target blood pressure per page 49, line 1 and page 52, line 11); 
b) identifying the patient position relative to the desired patient endpoint (page 52, lines 12-15 discusses receiving a blood pressure reading (a patient position)); 
c) generating or modifying a dataset relating to the patient, based on one or more patient-related measurements (page 48, lines 22-27 discuss obtaining sensor and other subject-related/personal measurements such as weight, dimensions, gender, etc.; because the invention is computer-implemented per Figure 1, then the various data/measurements are stored in memory or storage; for instance, see page 56, lines 6-23); 
d) processing the dataset, the patient position and the desired patient endpoint to generate the co-therapy regimen (steps 302-306 in Figure 3; page 10, line 15 through page 11, line 3; and page 48, line 22 through page 49, line 8 discuss determining an initial output treatment regimen based on the dataset of subject-related/personal measurements, the patient position (e.g., blood pressure reading), and patient endpoint (e.g., physiological target such as target blood pressure));
	...
f) receiving additional patient-related information (steps 310-312 in Figure 3; page 10, lines 21-23; and page 49, lines 8-10 disclose receiving updated weight or other patient information/measurements/parameters); 
g) calculating whether ... the additional patient-related information exceeds a threshold value (page 52, lines 3-6 discuss determining if the additional information/measurement is greater than a percentage/threshold); 
in the affirmative: 
h) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); 
i) processing the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy (page 52, lines 3-6 notes that the machine learning (which generates treatment regimens per page 15, lines 1-4) is updated based upon changes in the measured information; in this regard, step 314 in Figure 3; page 10, lines 21-23; page 49, lines 10-13; and page 52, line 7 through page 53, line 7 discuss determining an updated regimen based on the updated parameters/information/dataset, the “patient position” (e.g., blood pressure), and the physiological target (patient endpoint) in a continuous, closed loop manner to move the patient towards the target); and, 
j) storing the updated regimen in the database (because the invention is computer-implemented per Figure 1, then the generated regimen is stored in a database of memory or storage; for instance, see page 56, lines 6-23); 
...
in the negative: 
l) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information).
While Ilan discloses calculating whether the additional patient-related information exceeds a threshold value as noted above, Ilan appears to be silent regarding specifically calculating whether an elapsed time associated with the additional patient-related information exceeds a threshold value.
Nevertheless, Stivoric teaches ([0218]) that it was known in the healthcare informatics art to adjust/update a regimen for a patient when new walking data of the patient (e.g., collected by sensors per [0222]) indicates that the regimen has become outdated or in other words when an elapsed time associated with the new walking data has exceeded some threshold whereby the regimen is now stale.  This arrangement advantageously adjusts the regimen to meet the user’s new capabilities thereby improving user health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the dataset and generated the updated regimen in response to calculating that an elapsed time associated with the additional patient-related information exceeds a threshold value in the system of Ilan as taught by Stivoric to advantageously adjusts the regimen to meet the user’s new patient information thereby improving user health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, Ilan appears to be silent regarding e) transmitting the regimen to at least one of a patient device of a clinician data processing device and k) transmitting the updated regimen to at least one of a patient device of a clinician data processing device.
Nevertheless, Sharma teaches that it was known in the healthcare informatics art to process physiological responses, objective measurements, and user feedback to generate pain management treatments ([0010]) and communicate information related to the treatment to a health physician/case manager via a server system which would advantageously keep the health physician/case manager apprised of treatment recommendations regarding the patient thereby leading to improved patient care.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the regimen and updated regimen to a clinician data processing device in the system of Ilan as taught by Sharma advantageously keep health physicians/case managers apprised of treatment recommendations regarding the patient thereby leading to improved patient care and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claims 23-25 and 27-29 are rejected in view of the Ilan/Stivoric/Sharma combination as respectively discussed above in relation to claims 10-12 and 14-16.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2008/0275309 to Stivoric et al. (“Stivoric”) and U.S. Patent App. Pub. No. 2018/0140835 to Sharma (“Sharma”) as applied to claim 5 above, and further in view of U.S. Patent No. 10,231,664 to Ganesh (“Ganesh”):
Regarding claim 6, the Ilan/Stivoric/Sharma combination discloses the system of claim 5, and discloses collecting environmental input from users per page 43, lines 14-16 of Ilan, but appears to be silent regarding wherein the environmental sensor is any combination of a light sensor, a temperature sensor, an acoustic sensor, an accelerometer, an air pressure sensor, an airborne particulate sensor, a global positioning sensor, a humidity sensor, an electric field sensor, a magnetic field sensor, a moisture sensor, an air quality sensor, a sensor capable of detecting proximity to a WiFi transmitter and/or a cellular network base station, and a Geiger counter.
Nevertheless, Ganesh teaches that it was known in the healthcare informatics art to delivery therapy to a patient based on data from environmental sensors (claim 1) that include accelerometers, temperature sensors, humidity sensors, etc. (page 4, line 61 through page 5, line 6) for purposes of personalizing the therapy to the patient based on environmental conditions thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one sensor of the Ilan/Stivoric/Sharma to include an environmental sensor including an accelerometer, temperature sensor, humidity sensor, etc. as taught by Ganesh for purposes of personalizing the therapy to the patient based on environmental conditions thereby improving patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2008/0275309 to Stivoric et al. (“Stivoric”) and U.S. Patent App. Pub. No. 2018/0140835 to Sharma (“Sharma”) as respectively applied to claims 1 and 19 above, and further in view of U.S. Patent App. Pub. No. 2008/0288023 to John (“John”):
Regarding claim 9, the Ilan/Stivoric/Sharma combination discloses the system of claim 1, but appears to be silent regarding wherein the system is configured to process the dataset, the patient position and the desired patient endpoint using a rule-based system to generate the regimen for the co-therapy.
Nevertheless, John teaches ([0108]) that it was known in the healthcare informatics art to utilize rules of a patient state algorithm to determine adjustments to a treatment/regimen for the patient which would advantageously provide specific changes to make to the treatment/regimen based on previously configured rules/relationships between sensed patient data and particular treatment adjustments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of the Ilan/Stivoric/Sharma combination to have processed the dataset, the patient position and the desired patient endpoint using a rule-based system to generate the regimen for the co-therapy as taught by John to advantageously provide specific changes to make to the treatment/regimen based on previously configured rules/relationships between sensed patient data and particular treatment adjustments and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 22 is rejected in view of the Ilan/Stivoric/Sharma/John combination as discussed above in relation to claim 9.

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2008/0275309 to Stivoric et al. (“Stivoric”) and U.S. Patent App. Pub. No. 2018/0140835 to Sharma (“Sharma”) as respectively applied to claims 1 and 19 above, and further in view of NPL “Next Steps for Patients...” to Baron et al. (“Baron”):
Regarding claim 13, the Ilan/Stivoric/Sharma combination discloses the system of claim 1 and discloses the condition can be diabetes, hypertension (page 22, line 28 of Ilan), sleep disorders (page 13, lines 22-25 of Ilan), etc. but appears to be silent regarding wherein: a) the disease or condition is insomnia and the co-therapy comprises melatonin and cognitive behavioural therapy for insomnia (CBTi); b) the disease or condition is diabetes and the co-therapy comprises metformin and cognitive behavioural therapy; c) the disease or condition is hypertension and the co-therapy comprises amlodipine and cognitive behavioural therapy; or, d) the disease or condition is opiate dependency and the co-therapy comprises: (i) morphine and an a2 agonist; (ii) morphine and cognitive behavioural therapy; or, (iii) morphine, an a2 agonist and cognitive behavioural therapy.
Nevertheless, Baron teaches (left column on page 331) that it was known in the healthcare informatics art to treat sleep disorders such as insomnia with CBTi and melatonin to address circadian factors among patients having sleep disorders who may have a phase advance or delay component and with suboptimal response who are interested in additional behavioral treatments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the co-therapy include CBTi and melatonin to treat insomnia in the system of the Ilan/Stivoric/Sharma combination as taught by Baron to address circadian factors among patients having sleep disorders who may have a phase advance or delay component and with suboptimal response who are interested in additional behavioral treatments and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
Claim 26 is rejected in view of the Ilan/Stivoric/Sharma/Baron combination as discussed above in relation to claim 13.

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2008/0275309 to Stivoric et al. (“Stivoric”) and U.S. Patent App. Pub. No. 2018/0140835 to Sharma (“Sharma”) as respectively applied to claims 16 and 29 above, and further in view U.S. Patent App. Pub. No. 2010/0073170 to Siejko et al. (“Siejko”):
Regarding claim 17, the Ilan/Stivoric/Sharma combination discloses the system of claim 16, but appears to be silent regarding wherein the system is further configured to map the one or more patient-reported outcomes onto a predefined scale to create mapped patient-reported outcomes, and wherein the one or more patient data stored in the dataset are based at least in part on the mapped patient-reported outcomes.
Nevertheless, Siejko teaches ([0004], [0034]-[0035] and Figure 8) that it was known in the healthcare informatics art to map physiological information about a patient from questionnaires and the like to different fuzzy logic membership categories (predefined scale)(whereby the mapped physiological information from questionnaires is “mapped patient-reported outcomes”) for use in detecting worsening situations and modifying treatment options to reduce the frequency or length of hospitalization, improve quality of life, and reduce health care cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mapped the one or more patient-reported outcomes onto a predefined scale to create mapped patient-reported outcomes in the system of the Ilan/Stivoric/Sharma combination as taught by Siejko for use in detecting worsening situations and modifying treatment options to reduce the frequency or length of hospitalization, improve quality of life, and reduce health care cost and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As the patient-reported outcomes of the Ilan/Stivoric/Sharma combination are already stored in the patient dataset as noted in relation to claim 1 (e.g., because the invention of Ilan is computer-implemented), then the patient data in the dataset is based in part on the mapped patient-reported outcomes per the combination with Siejko). 

	Claim 30 is rejected in view of the Ilan/Stivoric/Sharma/Siejko combination as discussed above in relation to claim 17.

Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2008/0275309 to Stivoric et al. (“Stivoric”) and U.S. Patent App. Pub. No. 2018/0140835 to Sharma (“Sharma”) as respectively applied to claims 1 and 19 above, and further in view U.S. Patent App. Pub. No. 2016/0224760 to Peták et al. (“Peták”):
Regarding claim 18, Ilan/Stivoric/Sharma combination discloses the system of claim 1, but appears to be silent regarding wherein the system is configured to apply a weighting factor to each of the patient-related measurements in order to generate the patient data.
Nevertheless, Peták teaches ([0047] and [0237]) that it was known in the healthcare informatics art to utilize patient health parameters to develop a personalized prevention plan for the patient, where the health parameters are weighted to consider biological relevance and frequency of the parameters, thereby resulting in prevention plans with increased accuracy to improve patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a weighting factor to each of the patient-related measurements in order to generate the patient data in the system of Ilan/Stivoric/Sharma combination as taught by Peták to consider biological relevance and frequency of the parameters, thereby resulting in prevention plans with increased accuracy to improve patient health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claim 31 is rejected in view of the Ilan/Stivoric/Sharma/Peták combination as discussed above in relation to claim 18.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2019/008571 to Ilan et al. (“Ilan”) in view of U.S. Patent App. Pub. No. 2008/0275309 to Stivoric et al. (“Stivoric”):
Regarding claim 20, Ilan discloses a method of treating a patient suffering from a disease or condition (system 100 in Figure 1 provides a treatment regimen to treat a disease/condition per page 45, line 28 through page 46, line 3 and page 48, lines 19-32, where the treatment regimen can be for a combination of drugs (co-therapy) per page 47, lines 14-17)), the method comprising the steps of: 
a) selecting a co-therapy suitable to treat the disease or condition (page 48, line 29 discloses a drug/disease specific regimen; such regimen would include a co-therapy (drug combination as disclosed at page 47, lines 14-17 as noted above) to treat the disease/condition); 
b) establishing a desired patient endpoint (alleviation of disease, improvement of organ functioning, etc. per page 48, line 31 through page 49, line 6; for example, a target blood pressure per page 49, line 1 and page 52, line 11); 
c) identifying the patient position relative to the desired patient endpoint (page 52, lines 12-15 discusses receiving a blood pressure reading (a patient position)); 
d) generating or modifying a dataset relating to the patient, based on one or more patient-related measurements (page 48, lines 22-27 discuss obtaining sensor and other subject-related/personal measurements such as weight, dimensions, gender, etc.; because the invention is computer-implemented per Figure 1, then the various data/measurements are stored in memory or storage; for instance, see page 56, lines 6-23); 
e) processing the dataset, the patient position and the desired patient endpoint to produce a regimen for the co-therapy (steps 302-306 in Figure 3; page 10, line 15 through page 11, line 3; and page 48, line 22 through page 49, line 8 discuss determining an initial output treatment regimen based on the dataset of subject-related/personal measurements, the patient position (e.g., blood pressure reading), and patient endpoint (e.g., physiological target such as target blood pressure));
f) receiving additional patient-related information (steps 310-312 in Figure 3; page 10, lines 21-23; and page 49, lines 8-10 disclose receiving updated weight or other patient information/measurements/parameters); 
g) calculating whether ... the additional patient-related information exceeds a threshold value (page 52, lines 3-6 discuss determining if the additional information/measurement is greater than a percentage/threshold); 
in the affirmative: 
h) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); 
i) processing the updated dataset, the patient position and the desired patient endpoint to generate an updated regimen for the co-therapy (page 52, lines 3-6 notes that the machine learning (which generates treatment regimens per page 15, lines 1-4) is updated based upon changes in the measured information; in this regard, step 314 in Figure 3; page 10, lines 21-23; page 49, lines 10-13; and page 52, line 7 through page 53, line 7 discuss determining an updated regimen based on the updated parameters/information/dataset, the “patient position” (e.g., blood pressure), and the physiological target (patient endpoint) in a continuous, closed loop manner to move the patient towards the target); and, 
in the negative: 
j) updating the dataset relating to the patient based on the additional patient-related information (as the patient-related information/measurements/parameters is/are stored as noted above in relation to claim 1, then the dataset is updated based on the updated weight or other patient information); and
k) administering the co-therapy to the patient according to the regimen (page 45, lines 18-21 notes that the combination of drugs (co-therapy) is administered).
While Ilan discloses calculating whether the additional patient-related information exceeds a threshold value as noted above, Ilan appears to be silent regarding specifically calculating whether an elapsed time associated with the additional patient-related information exceeds a threshold value.
Nevertheless, Stivoric teaches ([0218]) that it was known in the healthcare informatics art to adjust/update a regimen for a patient when new walking data of the patient (e.g., collected by sensors per [0222]) indicates that the regimen has become outdated or in other words when an elapsed time associated with the new walking data has exceeded some threshold whereby the regimen is now stale.  This arrangement advantageously adjusts the regimen to meet the user’s new capabilities thereby improving user health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updated the dataset and generated the updated regimen in response to calculating that an elapsed time associated with the additional patient-related information exceeds a threshold value in the system of Ilan as taught by Stivoric to advantageously adjusts the regimen to meet the user’s new patient information thereby improving user health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 21, the Ilan/Stivoric combination discloses the method of claim 20, further including wherein the method comprises a plurality of treatment cycles, wherein the treatment cycle comprises steps (c) to (f) (page 49, lines 14-24 and page 52, line 8 through page 52, line 7 disclose how the system continuously receives new patient data/measurements and determines updated regimens for administration to the patient; this process includes steps (c) to (f) as discussed in relation to claim 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686